PER CURIAM:
AccuWeather, Inc. appeals from Judge Sweet’s order granting summary judgment on behalf of American Express Travel Related Services Company, Inc. (“American Express”). AccuWeather challenges, in particular, the district court’s finding that the mark “1-900-WEATHER” and its underlying telephone number are the property of American Express. We affirm substantially for the reasons stated by the district court. See American Express Travel Related Services Co., Inc. v. Accu-Weather, Inc., 849 F.Supp. 288, 239-40 (S.D.N.Y.1994).